Citation Nr: 1329518	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for neurological 
problems, essential tremors, and Parkinson's disease as a 
result of exposure to herbicides and pesticides.

2.  Entitlement to service connection for colon polyps as a 
result of exposure to herbicides and pesticides.

3.  Entitlement to service connection for irritable bowel 
syndrome as a result of exposure to herbicides and 
pesticides.

4.  Entitlement to service connection for skin cancer, basal 
cell carcinoma as a result of exposure to herbicides and 
pesticides.

5.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides and pesticides.

6.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 
to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied service connection for tremors, 
Parkinson's disease, and neurological condition, colon 
polyps, irritable bowel syndrome, PTSD, hypertension, skin 
cancer (basal cell carcinoma), and diabetes mellitus.  The 
Veteran withdrew his service connection claim for PTSD in 
July 2009.

The Veteran appealed all six claims in a VA Form 9 submitted 
in January 2010.  In June 2012 the Veteran submitted another 
VA Form 9 indicating that he had read the statement of the 
case and any supplemental statement of the case and only 
wished to appeal the Parkinson's disease.  His 
representative, however, later submitted argument regarding 
all claims the Veteran had previously appealed.  As the 
Veteran has not explicitly withdrawn the claims other than 
Parkinson's disease and his representative has continued to 
submit argument regarding all claims on his behalf, they are 
still considered on appeal.  Given that the case is being 
remanded, however, the RO should clarify with the Veteran 
whether he wants to pursue all of his claims on remand. 
Additionally, the Veteran should be asked whether he is 
interested in pursuing service connection for PTSD given his 
contentions with respect to his hypertension claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, skin 
cancer, colon polyps, Parkinson's disease, tremors, and 
neurological problems, as a result of herbicide and 
pesticide exposure in Thailand.  The Veteran also seeks 
service connection for irritable bowel syndrome, which he 
relates to his original diagnosis of tropical sprue while 
serving in the Army.  In addition he relates his colon 
polyps to his tropical sprue diagnosis as well as his 
claimed exposure to herbicides and pesticides.  Finally, he 
contends that he has hypertension secondary to diabetes 
mellitus.

The Veteran's service personnel records are not in the 
claims file.  He has stated that he was assigned to the 207th 
Signal Company in Korat, Thailand from September 1964 to 
September 1965.  His DD Form 214 shows that his military 
occupational specialty (MOS) in the Army was Telephone 
Switchboard Operator.  However, the Veteran has stated that 
he did not perform duties as a switchboard operator, as 
these duties were performed by Thailand nationals in the 9th 
Logistical Command.  He noted that though his MOS was never 
changed he was assigned to work with the wire team in 
stringing and repairing down lines both inside and outside 
the camp, which meant he spent the majority of his time 
outdoors.  He also indicated that he pulled guard duty 
several times a month and walked the perimeter that was 
sprayed with herbicides.  In addition he provided motorized 
patrols of the ammunition dump that was located in the 
jungle several miles from the main camp.  He stated that he 
was at Camp USARTHAI in Korat, Thailand.  Also he contends 
that the camp area was fogged nightly with DDT to control 
the mosquito population; he further notes that DDT was 
available for general use as protection against mosquitoes 
in sleeping spaces.  

He submitted two buddy statements in support of his claims 
in June 2011.  One from S.C. notes that he served with the 
Veteran in Korat, Thailand from mid 1964 through mid 1965 
and during this time he worked closely with the Veteran in 
the Telecommunications field.  He indicated that they were 
responsible for repairing and installing telephone lines 
between and on the Army and Air Force bases.  All of the 
work was performed outside.  The indoor switchboard work was 
performed by female Thai operators.  Another statement from 
D.H. notes that he was stationed in Northern Thailand from 
1964 to 1965 and worked with the Veteran.  D.H. recalled 
that the area they covered took them around the base camp 
and the Thailand Air Force base, which was mostly light 
jungle.

The National Personnel Records Center (NPRC) responded that 
there was no record of the Veteran's exposure to herbicides 
during his tour of duty.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) responded that they reviewed 
the 1965 unit history submitted by the 207th Signal Company 
(207th Sig Co.).  The history documented that the company 
headquarters was located at Camp Friendship, Korat, 
Thailand.  Unfortunately they could not document or verify 
that the Veteran was exposed to herbicides or other tactical 
herbicides at Camp Friendship, Korat, Thailand.  To date, 
available historical information did not document that Agent 
Orange or other tactical herbicides were sprayed, tested, or 
stored at Camp Friendship, Korat, Thailand during the period 
from "June 1, ? July 31, 1965."
	
Although the RO has conducted some development in an attempt 
to verify whether or not the Veteran was exposed to 
herbicides during his service in Thailand, the development 
conducted is insufficient.  First, the Veteran's personnel 
records have not been obtained so that VA can corroborate 
the dates of his service in Thailand.  The Board also finds 
it significant that the Veteran has contended that his 
duties took him to the base perimeter during his service in 
Thailand and that he has submitted two buddy statements from 
fellow service members who both attest to working with the 
Veteran outside the base perimeter, considering that it is 
presumed that herbicides were used near base perimeters in 
Thailand.  Although the Veteran has stated that there is no 
record of his duties as working on installing telephone 
lines, his personnel records are still relevant to the 
claim, as he is contending that his duties caused him to be 
exposed to Agent Orange.

Second, the JSRRC response notes that historical records 
from Camp Friendship, Korat, Thailand were searched from 
June 1 to July 31, 1965, but the Veteran has stated that he 
was in Thailand from September 1964 to September 1965.  The 
Board is aware that the JSRRC is limited to a two-month date 
range in conducting searches of events.  However, without 
the Veteran's personnel records it is not clear how the 
dates of the Veteran's service in Thailand can be 
corroborated.  Therefore, after the Veteran's personnel 
records are associated with the file, and hopefully provide 
a more accurate reflection of the Veteran's service in 
Thailand, the JSRRC should be contacted to conduct another 
search with dates reflecting the time the Veteran served in 
Thailand.  

It is also worth mentioning that there is no notice letter 
in the file addressing the Veteran's service connection 
claim for irritable bowel syndrome or for the colon polyp 
service connection claim, secondary to tropical sprue.  This 
should be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to verify whether he 
wishes to withdraw his claims other than 
his service connection claim for 
Parkinson's disease.

2.  Send the Veteran a notice letter 
addressing his service connection claim 
for colon polyps and irritable bowel 
syndrome, secondary to tropical sprue.  

3.  Make arrangements to obtain a complete 
copy of the Veteran's personnel records in 
an attempt to document his duties and 
dates of service in Thailand.  Document 
all attempts and indicate in the request 
that a response is required.  The 
development for this information must be 
exhaustive, i.e., until the information is 
received or it is determined that any 
further attempt at verification would be 
futile.  If the latter occurs, such a 
certification must be provided for the 
record (with a detailed description of the 
scope of the search for the information).  
If efforts to obtain these records are 
unsuccessful, notify the Veteran and 
describe any further action to be taken by 
the RO with respect to the claim.  

4.  Contact the JSRRC for corroboration of 
the Veteran's alleged exposure to 
herbicides at the 207th Signal Company 
(207th Sig Co.) in Camp Friendship, Korat, 
Thailand with the 9th Logistical Command 
during his service in Thailand, based on 
dates shown in the personnel records.  The 
JSRRC also should be asked to verify 
whether the Veteran's unit was involved in 
installing telephone lines outside the 
base perimeter.  The development for this 
information must be exhaustive, i.e., 
until the information is received or it is 
determined that any further attempt at 
verification would be futile.  If the 
latter occurs, such a certification must 
be provided for the record (with a 
detailed description of the scope of the 
search for the information).  If efforts 
to obtain these records are unsuccessful, 
notify the Veteran and describe any 
further action to be taken by the RO with 
respect to the claim.  

5.  If and only if exposure to herbicides 
is corroborated, then, schedule the 
Veteran for the appropriate VA 
examinations to determine the nature and 
etiology of his skin cancer and 
hypertension.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All appropriate testing should 
be conducted.

After a thorough examination the examiner 
should provide an opinion as to the 
following:

(a)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that his basal cell carcinoma and/or 
hypertension had its clinical onset during 
active service, within one year of service 
separation or is related to any in-service 
disease, event, or injury, including 
exposure to herbicides and/or pesticides 
in Thailand.  In providing this opinion, 
it is acknowledged that basal cell 
carcinoma and hypertension are not 
considered as presumptively related to 
herbicide exposure and/or exposure to 
pesticides; but the examiner is asked to 
determine in the Veteran's individual case 
if his basal cell carcinoma and 
hypertension are directly related to his 
military service.  

(b)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that any current hypertension was caused 
by his diabetes mellitus or claimed PTSD.

(c)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that any current hypertension was 
aggravated (meaning chronically worsened) 
by his diabetes mellitus or claimed PTSD.   
If so, please state, to the extent 
possible, the baseline level of severity 
of the hypertension before the onset of 
aggravation.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

6.  Regardless of whether exposure to 
herbicides is corroborated, schedule the 
Veteran for the appropriate VA 
examination(s) to determine the nature and 
etiology of his colon polyps and irritable 
bowel syndrome.  The claims file must be 
made available to, and reviewed by, the 
examiner.  All appropriate testing should 
be conducted.

After a thorough examination the examiner 
should address the following:

(a)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that his colon polyps and/or irritable 
bowel syndrome had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury, 
including any verified exposure to 
herbicides and/or pesticides in Thailand.

(b)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that any current colon polyps and/or 
irritable bowel syndrome was caused by his 
tropical sprue disability.

(c)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that any current colon polyps and/or 
irritable bowel syndrome was aggravated 
(meaning chronically worsened) by his 
tropical sprue disability.   If so, please 
state, to the extent possible, the 
baseline level of severity of the colon 
polyps and/or irritable bowel syndrome 
before the onset of aggravation.   
  
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  Finally, readjudicate the claims on 
appeal.  If the benefits remain denied, 
issue the Veteran and his representative a 
Supplemental Statement of the Case and 
allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


